Exhibit 10.1

SERVICE AGREEMENT

This Service Agreement (this “Agreement”), effective May 1, 2008, (the
“Effective Date”), is by and among, TRANSATLANTIC PETROLEUM CORP., an Alberta
corporation, and its subsidiaries (“TransAtlantic”) and LONGFELLOW ENERGY, LP, a
Texas limited partnership, VIKING DRILLING, LLC, a Nevada limited liability
company, LONGE ENERGY LIMITED, a Bermuda limited liability company, and RIATA
MANAGEMENT, LLC, an Oklahoma limited liability company, and their subsidiaries
(collectively, the “Riata Entities”).

RECITALS:

WHEREAS, the Riata Entities may provide certain services to TransAtlantic in
connection with TransAtlantic’s expanding scope of operations;

WHEREAS, TransAtlantic may provide certain services to the Riata Entities in
connection with the Riata Entities worldwide operations;

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto (collectively, the “Parties” and each individually a “Party”) agree as
follows:

ARTICLE I

MANAGEMENT CONSULTING SERVICES

TransAtlantic and the Riata Entities may provide each other “Management
Consulting Services” (as that term is defined in this Article I) pursuant to the
following terms and conditions:

1.01 Services to be Provided. For purposes of this Article I, “Management
Consulting Services” shall mean:

 

  a. the provision of consultations with respect to entity formation and
corporate organization;

  b. the provision of consultations with respect to the acquisition or
disposition of domestic and international oil and gas properties;

  c. the provision of consultation with respect to debt and/or equity
financings;

  d. the documentation of domestic and international oil and gas transfers and
transactions;

  e. the preparation, review and negotiation of contracts; and

  f. the provision of such other services related to items (a) through (e) as
TransAtlantic or the Riata Entities may reasonably request and which the Party
providing the service has the capability to perform.

1.02 Compensation.

a. Personnel. The Party receiving the service shall pay the Party providing the
service for the use of the personnel involved in rendering Management Consulting
Services at the Party providing the service’s actual cost based on the salary
and benefits received by the persons providing such services assuming a 2,000
hour work year per person, which amounts shall be billed on a per hour basis.



--------------------------------------------------------------------------------

b. General and Administrative Expenses. The Party receiving the service shall
reimburse the Party providing the service for a proportionate part of the
general and administrative expenses (office rent, equipment, supplies and other
similar items) based on the amount of the personnel expenses charged each month
compared to the total personnel expenses associated with the provision of
Management Consulting Services and comparable services to any other affiliated
party.

c. Incidental Expenses. The Party receiving the service shall reimburse the
Party providing the service at the actual cost for all reasonable expenses
incurred incident to providing Management Consulting Services, including,
without limitation, telephone, postage, reproduction and other similar expenses.

d. Date of Payment. The Party providing the service shall bill the Party
receiving the service monthly for such expenses and reimbursements as may be due
pursuant to the provisions of this Section 1.02. Payment shall be due not later
than forty-five (45) days from the date of invoice.

1.03 Company Personnel. Management Consulting Services shall be provided by
TransAtlantic or the Riata Entities, as applicable. The Party providing the
service shall not be required to engage the services of any third party to
provide Management Consulting Services to the Party receiving the service.

1.04 Term. The arrangements contemplated by this Article I shall begin on the
Effective Date and shall continue until terminated by either the Riata Entities
or TransAtlantic by providing ninety (90) days advance written notice of
termination to the Riata Entities or TransAtlantic, as applicable.

ARTICLE II

COMPUTER SERVICES

The Riata Entities agree to provide to TransAtlantic from time to time upon
TransAtlantic’s request “Computer Services” (as that term is defined in this
Article II) pursuant to the following terms and conditions:

2.01 Services to be Provided. For purposes of this Article II, “Computer
Services” shall mean general information technology services including, hardware
and software acquisition and maintenance and network administration.

2.02 Compensation.

a. Computer Usage. TransAtlantic will be billed for computer usage by the Riata
Entities based on the actual cost to the Riata Entities, determined as follows:

(i) with respect to expenses directly associated with the hardware and/or
software utilized in any part by both Parties (the “Common Use Equipment”),
based upon the amount of disc space used by TransAtlantic compared to the total
amount of disc space used by both Parties of all Common Use Equipment; and

(ii) with respect to expenses directly associated with hardware and/or software
only used by TransAtlantic (the “Single Use Equipment”), the actual cost to the
Riata Entities of obtaining such Single Use Equipment.

 

2



--------------------------------------------------------------------------------

b. Personnel. TransAtlantic shall pay the Riata Entities for the use of the
Riata Entities’ personnel involved in rendering Computer Services at actual cost
based on the salary and benefits received by the persons providing such services
assuming a 2,000 hour work year per person, which amounts shall be billed to
TransAtlantic on a per hour basis.

c. Incidental Expenses. TransAtlantic shall reimburse the Riata Entities at the
Riata Entities’ actual cost for all reasonable expenses incurred by the Riata
Entities incident to providing Computer Services, including, without limitation,
telephone, postage, reproduction and other similar expenses.

d. Date of Payment. The Riata Entities shall bill TransAtlantic monthly for such
expenses and reimbursements as may be due pursuant to the provisions of this
Section 3.02. Payment by TransAtlantic shall be due not later than forty-five
(45) days from the date of invoice.

2.03 Term. The arrangements contemplated by this Article II shall begin on the
Effective Date and shall continue until terminated by either TransAtlantic or
the Riata Entities by providing ninety (90) days advance written notice of
termination to the Riata Entities or TransAtlantic, as applicable.

ARTICLE III

PAYROLL AND BENEFITS SERVICES

The Riata Entities may provide to TransAtlantic from time to time upon
TransAtlantic’s request “Payroll and Benefits Services” (as that term is defined
in this Article III) pursuant to the following terms and conditions:

3.01 Services to be Provided. For purposes of this Article III, “Payroll and
Benefits Services” shall mean:

a. the administration of payroll matters and administration of contracts, if
any, with Automatic Data Processing, Inc. or other companies providing the same
or similar services;

b. the administration of benefit plans for TransAtlantic, including consultation
with employees of TransAtlantic with respect to medical and life insurance plans
and the filing of applicable claims;

c. the administration of documentation for all new employees of TransAtlantic
and all necessary documentation in connection with employee terminations;

d. the provision of consultations to TransAtlantic’s supervisors in reference to
employee policies and procedures;

e. the creation and administration of TransAtlantic’s retirement and savings
plans and providing consultation to TransAtlantic’s employees with respect to
such plans;

f. the provision of consultations with respect to Texas Employment Commission,
Internal Revenue Service and United States Department of Labor matters and
claims;

g. the provision of consultations regarding TransAtlantic’s safety program;

h. the preparation and provision of payroll tax returns and reports; and

 

3



--------------------------------------------------------------------------------

i. the provision of other employee services as may be requested from time to
time by TransAtlantic and which the Riata Entities have the capability to
perform.

3.02 Compensation.

a. Personnel. TransAtlantic shall pay the Riata Entities for the use of the
Riata Entities’ personnel involved in rendering Payroll and Benefits Services at
actual cost based on the salary and benefits received by the persons providing
such services assuming a 2,000 hour work year per person, which amounts shall be
billed to TransAtlantic on a per hour basis.

b. General and Administrative Expenses. TransAtlantic shall reimburse the Riata
Entities for a proportionate part of its general and administrative expenses
(office rent, equipment, supplies and other similar items) based on the amount
of personnel expenses charged to TransAtlantic each month compared to the total
personnel expenses of Riata Entities associated with the provision of Payroll
and Benefits Services to TransAtlantic.

c. Incidental Expenses. TransAtlantic shall reimburse the Riata Entities at
actual cost for all reasonable expenses incurred by the Riata Entities incident
to providing Payroll and Benefits Services, including, without limitation,
telephone, postage, reproduction and other similar expenses.

d. Date of Payment. The Riata Entities shall bill TransAtlantic monthly for such
expenses and reimbursements as the Riata Entities may be due pursuant to the
provisions of this Section 3.02. Payment by TransAtlantic shall be due not later
than forty-five (45) days from the date of invoice.

3.03 Term. The arrangements contemplated by this Article III shall begin on the
Effective Date and shall continue until terminated by either the Riata Entities
or TransAtlantic by providing ninety (90) days advance written notice of
termination to the Riata Entities or TransAtlantic, as applicable.

ARTICLE IV

OIL AND GAS SERVICES

The Riata Entities and TransAtlantic shall enter into separate operating
agreements for any properties owned by TransAtlantic or the Riata Entities and
operated by the other Party, and such operating agreements shall govern the
terms of the relationship between such Parties without further reference to this
Agreement. In addition, TransAtlantic and the Riata Entities may provide each
other “Oil and Gas Services” (as that term is defined in this Article IV)
pursuant to the following terms and conditions:

4.01 Services to be Provided. For purposes of this Article IV, “Oil and Gas
Services” shall mean:

a. evaluation and technical services as requested from time to time with respect
to properties owned by TransAtlantic and not operated by the Riata Entities;

b. lease maintenance services with respect to file maintenance, regulatory
matters, and other related matters;

c. evaluation by TransAtlantic of prospects identified by the Riata Entities and
outside TransAtlantic’s scope of operations; and

 

4



--------------------------------------------------------------------------------

d. such other services related to items (a) through (c) above as a Party shall
reasonably request and which the other Party has the ability to perform.

4.02 Compensation.

a. Personnel. The Party receiving the service shall pay the Party providing the
service for the use of the personnel involved in rendering Oil and Gas Services
at the actual cost based on the salary and benefits received by the persons
providing such services assuming a 2,000 hour work year per person, which amount
shall be billed on a per hour basis.

b. General and Administrative Expenses. The Party receiving the service shall
reimburse the Party providing the service for a proportionate part of its
general and administrative expenses (office rent, equipment, supplies and other
similar items) based on the amount of personnel expenses charged each month
compared to the total personnel expenses associated with the provision of Oil
and Gas Services.

c. Incidental Expenses. The Party receiving the service shall reimburse the
Party providing the service at the actual cost for all reasonable expenses
incurred incident to providing Oil and Gas Services, including, without
limitation, telephone, postage, reproduction and other similar expenses.

d. Date of Payments. The Party providing the service shall bill the Party
receiving the service monthly for such expenses and reimbursements as may be due
pursuant to the provisions of this Section 5.02. Payment shall be due not later
than forty-five (45) days from the date of invoice.

4.03 Term. The arrangements contemplated by this Article IV shall begin on the
Effective Date and shall continue until terminated, in whole or in part, by
either the Riata Entities or TransAtlantic by providing one hundred eighty
(180) days advance written notice of termination to the Riata Entities or
TransAtlantic, as applicable.

ARTICLE V

INSURANCE ADMINISTRATION SERVICES

The Riata Entities agree to provide to TransAtlantic from time to time upon
TransAtlantic’s request “Insurance Administration Services” (as that term is
defined in this Article V) pursuant to the following terms and conditions:

5.01 Services to be Provided. For purposes of this Article V, “Insurance
Administration Services” shall mean:

 

  a. processing claims of TransAtlantic under the insurance coverage maintained
by TransAtlantic (“Insurance”);

  b. administering the policy provisions of the Insurance;

  c. administering the payment of premiums for the Insurance;

  d. administering TransAtlantic’s employee health benefits plan; and

  e. such other services related to items (a) through (d) above as TransAtlantic
shall reasonably request, and which the Riata Entities has the capability to
perform.

 

5



--------------------------------------------------------------------------------

5.02 Acknowledgment of TransAtlantic. The Riata Entities shall not be
responsible to TransAtlantic for loss of coverage or in any other respect if any
of the Insurance is canceled by the insurance carrier or underwriter regardless
of cause or if the Riata Entities is unable to secure substitute or replacement
coverage for the same coverage as the canceled or expired Insurance.
TransAtlantic agrees to cooperate with any insurance carrier, representative or
agents in the investigation of any claim or insurance and to provide any
information which any such carrier shall reasonably request for the purpose of
investigating a claim. TransAtlantic agrees to indemnify and hold harmless the
Riata Entities and its directors, officers, agents, employees and affiliates
(each an “Indemnified Party” and collectively, the “Indemnified Parties”)
providing any assistance pursuant to this Article V against any and all damages,
claims, obligations, liabilities, lawsuits, penalties, administrative
proceedings, judgments, costs or expenses, including reasonable attorneys’ fees,
resulting from or arising out of or in connection with any function of the Riata
Entities under this Article V or in connection with any claim made by or against
TransAtlantic relating to any of the Insurance or matters purportedly covered by
the Insurance, unless any such damage or claim was the result of gross
negligence or willful misconduct of any Indemnified Party. IT IS THE INTENTION
OF TRANSATLANTIC TO INDEMNIFY EACH OF THE INDEMNIFIED PARTIES FOR DAMAGES
RESULTING FROM THE NEGLIGENCE, OTHER THAN GROSS NEGLIGENCE, OF ANY OF THE
INDEMNIFIED PARTIES.

TransAtlantic agrees and acknowledges that the Riata Entities are not an
insurance carrier or an insurer of any claims made by or against TransAtlantic
for any matters covered by any of the Insurance or otherwise. TransAtlantic
agrees not to sue the Riata Entities for (i) any claims or events occurring for
which an insurance carrier may deny coverage or dispute any aspect of coverage
(including, but not limited to, coverage amounts, defense obligations and
settlement obligations), or (ii) any other action taken or omitted pursuant
hereto, unless such action constitutes gross negligence or willful misconduct on
the part of the Riata Entities. TRANSATLANTIC SPECIFICALLY AGREES THAT IT WILL
NOT SUE THE RIATA ENTITIES FOR, OR BE ENTITLED TO RECOVER FROM THE RIATA
ENTITIES WITH RESPECT TO, ACTIONS TAKEN OR OMITTED BY THE RIATA ENTITIES AS A
RESULT OF THE RIATA ENTITIES’ NEGLIGENCE, OTHER THAN GROSS NEGLIGENCE.

The Riata Entities shall not have any responsibility for claims (whether by or
against TransAtlantic) not covered by the Insurance nor shall the Riata Entities
have any obligation to acquire insurance for TransAtlantic in any such uncovered
area. In particular, but without limitation, the Riata Entities shall not be
required to maintain directors and officers indemnification or liability
insurance for the directors and officers of TransAtlantic.

5.03 Compensation.

a. Personnel. TransAtlantic shall pay the Riata Entities for the use of the
Riata Entities’ personnel involved in rendering Insurance Administration
Services at the Riata Entities’ actual cost based on the salary and benefits
received by the persons providing such services assuming a 2,000 hour work year
per person, which amounts shall be billed to TransAtlantic on a per hour basis.

b. General and Administrative Expenses. TransAtlantic shall reimburse the Riata
Entities for a proportionate part of the general and administrative expenses
(office rent, equipment, supplies and other similar items) based on the amount
of personnel expense charged to TransAtlantic each month compared to the total
personnel expenses of the Riata Entities associated with the provision of
Insurance Administration Services to TransAtlantic.

c. Incidental Expenses. TransAtlantic shall reimburse the Riata Entities at the
Riata Entities’ actual cost for all reasonable expenses incurred by the Riata
Entities incident to

 

6



--------------------------------------------------------------------------------

providing Insurance Administration Services including, without limitation,
telephone, postage, reproduction and similar expenses.

d. Date of Payment. The Riata Entities shall bill TransAtlantic monthly for such
expenses and reimbursements as the Riata Entities may be due pursuant to the
provisions of this Section 5.03. Payment by TransAtlantic shall be due not later
than forty-five (45) days from the date of invoice.

5.04 Term. The arrangements contemplated by this Article V shall begin on the
Effective Date and shall continue, with respect to the Insurance, until
terminated by either party by providing ninety (90) days advance written notice
of termination to the Riata Entities or TransAtlantic, as applicable.

ARTICLE VI

GENERAL ACCOUNTING SERVICES

TransAtlantic and the Riata Entities may provide each other “General Accounting
Services” (as that term is defined in this Article VI) pursuant to the following
terms and conditions:

6.01 Services to be Provided. For purposes of Article VI, “General Accounting
Services” shall mean:

 

  a. the provision of cash management and treasury services;

  b. the provision of consulting and training services with respect to
accounting systems and software;

  c. the provision of financial reporting services; and

  d. the provision of other accounting services related to items (a) through
(c) as TransAtlantic may reasonably request, and which the Riata Entities has
the capability to perform.

6.02 Compensation.

a. Personnel. The Party receiving the services shall pay the Party providing the
services for the use of personnel involved in rendering General Accounting
Services at actual cost based on the salary and benefits received by the persons
providing such services assuming a 2,000 hour work year per person, which
amounts shall be billed on a per hour basis.

b. General and Administrative Expenses. The Party receiving the services shall
reimburse the Party providing the services for a proportionate part of its
general and administrative expenses (office rent, equipment, supplies and other
similar items) based on the amount of personnel expenses charged each month
compared to the total personnel expenses associated with the provision of
Payroll and Benefits Services.

c. Incidental Expenses. The Party receiving the services shall reimburse the
Party providing the services at the actual cost for all reasonable expenses
incurred incident to providing General Accounting Services, including, without
limitation, telephone, postage, reproduction and other similar expenses.

d. Date of Payment. The Party providing the services shall bill the Party
receiving the services monthly for such expenses and reimbursements as may be
due pursuant to the provisions of this Section 6.02. Payment shall be due not
later than forty-five (45) days from the date of invoice.

 

7



--------------------------------------------------------------------------------

6.03 Company Personnel. General Accounting Services shall be provided by Company
personnel. The Party providing the services shall not be required to engage the
services of any third party to provide General Accounting Services.

6.04 Term. The arrangements contemplated by this Article VI shall begin on the
Effective Date and shall continue until terminated by either the Riata Entities
or TransAtlantic by providing ninety (90) days advance written notice of
termination to the Riata Entities or TransAtlantic, as applicable.

ARTICLE VII

ENTERTAINMENT SERVICES

The Riata Entities may provide to TransAtlantic “Entertainment Services” (as
that term is defined in this Article VII) pursuant to the following terms and
conditions:

7.01 Services to be Provided. For purposes of this Article VII, “Entertainment
Services” shall include but not be limited to providing deer, turkey and quail
hunting on Riata Entities’ ranches in accordance with Hunting Leases in the form
attached hereto as Attachment A.

ARTICLE VIII

AUDIT AND VERIFICATION

8.01 Review by Party. All statements delivered by a party hereto for the
provision of services hereunder shall include reasonable documentation in
support of the amounts billed therein, including the total number of hours
worked by each employee which provided services during the relevant period,
allocated, if applicable, to the project level.

8.02 Evaluation. The chief financial officer of the Riata Entities and the chief
financial officer of TransAtlantic (each a “Reviewing Party”) shall quarterly
conduct a review of the amounts billed to it under this Agreement and each shall
determine whether such amounts were reasonable. If either of the Reviewing
Parties shall determine that any material amount billed to it pursuant to this
Agreement was unreasonable or not in compliance with this Agreement, such
Reviewing Party may dispute such amount, under the terms of Section 8.03 hereof,
at any time prior to ninety (90) days after the end of the fiscal quarter in
which the services resulting in such disputed amount were performed.

8.03 Dispute Resolution. A Party wishing to dispute any amount billed in any
statement delivered hereunder (the “Disputing Party”) shall have the right to
dispute such amount by sending a notice of such dispute (a “Notice of Dispute”),
disclosing in reasonable detail the amount and basis of such dispute, to the
Party that sent the disputed statement (the “Billing Party”). In the event of
any such dispute, the Billing Party shall provide the Disputing Party reasonable
access to the Billing Party’s records, books of account, work papers and other
books and records and to its officers, employees, agents and other
representatives for purposes of verifying the amounts billed. The Parties to any
such dispute shall attempt in good faith to resolve such dispute. In the event
that the Parties to such a dispute are unable to resolve the dispute within
sixty (60) days after the delivery of the Notice of Dispute, the items in
dispute shall be delivered to an independent accounting firm, jointly selected
by the Parties, whose determination shall be limited to the items in dispute and
shall be final, conclusive and binding on the Parties. The Parties will
cooperate with each other and with such independent accounting firm and will
provide such independent accounting firm with such information as it may
reasonably require. The fees and expenses of such independent accounting firm
shall be borne equally by the Billing Party and the Disputing Party.

 

8



--------------------------------------------------------------------------------

8.04 Reimbursement. Within thirty (30) days following the resolution of any
dispute under this Article VIII, the Riata Entities shall make a payment to
TransAtlantic or TransAtlantic shall make a payment to the Riata Entities, as
the case may be, in accordance with the agreement of the Parties or the
determination of the independent accounting firm, as applicable.

ARTICLE IX

CONFIDENTIAL INFORMATION

9.01 Definition of Confidential Information. “Confidential Information” shall
mean any and all confidential information of a Party (the “Disclosing Party”)
that is disclosed to or acquired by the other Party (the “Receiving Party”) in
the course of providing services under this Agreement, other than information
that the Receiving Party can show (a) was in the public domain through no fault
of the Receiving Party, (b) is acquired by the Receiving Party on a
non-confidential basis from a source other than the Disclosing Party, but only
to the extent that any such source is not known by the Receiving Party to be in
a confidential relationship with the Disclosing Party or (c) is developed by or
for the Receiving Party independently of the information disclosed to or
acquired by the Receiving Party hereunder.

9.02 Restrictions on Disclosure. Except as expressly permitted hereunder,
neither the Riata Entities nor TransAtlantic shall at any time disclose, permit
the disclosure of, release, disseminate or transfer, whether orally or by any
other means, any part of any Confidential Information to any person or entity
other than the Riata Entities or TransAtlantic, as the case may be, without the
express prior written consent of the other Party. Except as expressly permitted
hereunder, the Riata Entities and TransAtlantic shall not use Confidential
Information of the other Party. Each Party shall inform its employees, agents
and other representatives of the confidential nature of Confidential Information
and the restrictions on the disclosure and use of Confidential Information
contained in this Agreement and shall use commercially reasonable efforts to
cause its employees, agents and other representatives to observe the provisions
of this Article IX.

9.03 Permitted Disclosure and Use. The Riata Entities and TransAtlantic may
disclose or use Confidential Information (a) as reasonably necessary to perform
the services described in this Agreement, (b) as required to be disclosed
pursuant to a court order, (c) as is reasonably necessary in connection with any
pending legal proceeding involving or arising out of this Agreement, (d) as
required by applicable law or regulation or (e) with the prior written consent
of the other Party.

9.04 Injunctive Relief. The Riata Entities and TransAtlantic acknowledge that
any unauthorized disclosure or use of Confidential Information may cause harm to
the non-disclosing Party’s business for which damages at law may not be an
adequate remedy. Therefore, in addition to any other remedy available to it, the
non-disclosing Party shall be entitled to seek temporary and permanent
injunctive relief in the event of a breach or threatened breach of this Article
IX.

9.05 Public Company. The Riata Entities are aware of and will advise their
respective representatives and affiliated companies who are informed as to the
matters which are subject to this Agreement that Canadian and United States
securities laws prohibit any person who has received from TransAtlantic
material, non-public information concerning matters which are of the nature of
those covered by the subject of this Agreement from purchasing or selling
securities of TransAtlantic or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person may purchase or sell such securities.

 

9



--------------------------------------------------------------------------------

ARTICLE X

STANDARD OF CARE; LIMITATION OF LIABILITIES

10.01 Standard of Care; Disclaimer of Warranties; Limitation of Liabilities.

a. The Riata Entities’ standard of care with respect to the provision of
services pursuant to this Agreement shall be limited to providing services of
the same general quality as the Riata Entities provides for its own internal
operations, and TransAtlantic’s sole and exclusive remedy for the failure by the
Riata Entities to meet such standard of care in providing services hereunder
shall be to terminate such services as provided in this Agreement. The Riata
Entities makes no representations or warranties of any kind, whether express or
implied (i) as to the quality or timeliness or fitness for a particular purpose
of services it provides hereunder, or (ii) with respect to any supplies or other
material purchased on behalf of TransAtlantic pursuant to this Agreement, the
merchantability or fitness for any purpose of any such supplies or other
materials. EXCEPT AS PROVIDED IN ARTICLE V RELATING TO INSURANCE ADMINISTRATIVE
SERVICES, UNDER NO CIRCUMSTANCES SHALL THE RIATA ENTITIES HAVE ANY LIABILITY
HEREUNDER FOR DAMAGES IN EXCESS OF AMOUNTS PAID BY TRANSATLANTIC UNDER THIS
AGREEMENT OR FOR CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING, WITHOUT
LIMITATION, LOST PROFITS.

b. TransAtlantic’s standard of care with respect to the provision of services
pursuant to this Agreement shall be limited to providing services of the same
general quality as TransAtlantic provide for its own internal operations, and
the Riata Entities’ sole and exclusive remedy for the failure by TransAtlantic
to meet such standard of care in providing services hereunder shall be to
terminate such services as provided in this Agreement. TransAtlantic make no
representations or warranties of any kind, whether express or implied (i) as to
the quality or timeliness or fitness for a particular purpose of services it
provides hereunder, or (ii) with respect to any supplies or other material
purchased on behalf of the Riata Entities pursuant to this Agreement, the
merchantability or fitness for any purpose of any such supplies or other
materials. EXCEPT AS PROVIDED IN ARTICLE V RELATING TO INSURANCE ADMINISTRATIVE
SERVICES, UNDER NO CIRCUMSTANCES SHALL TRANSATLANTIC HAVE ANY LIABILITY
HEREUNDER FOR DAMAGES IN EXCESS OF AMOUNTS PAID BY THE RIATA ENTITIES UNDER THIS
AGREEMENT OR FOR CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING, WITHOUT
LIMITATION, LOST PROFITS.

ARTICLE XI

MISCELLANEOUS

11.01 Work Releases. In order to more clearly define the particular services to
be provided by either TransAtlantic or the Riata Entities under this Agreement,
the Parties may from time to time agree to written work releases (“Work
Releases”), such Work Releases to be attached to and made a part of this
Agreement.

11.02 Notices. All notices or other communications hereunder shall be in
writing, delivered against receipt or mailed registered, first class postage
prepaid, return receipt requested, by telecopier or by hand delivery to the
following:

 

10



--------------------------------------------------------------------------------

  a. If to the Riata Entities:

       Riata Management, LLC

       Attn: Matthew McCann

       4801 Gaillardia Parkway, Suite 225

       Oklahoma City, OK 73142

       405.286.6324 – Telephone

       405.286.6399 – Facsimile

       matt.mccann@riatamangement.com

 

  b. If to TransAtlantic:

       TransAtlantic Petroleum Corp.

       Attn: Jeffrey Mecom

       5910 N. Central Expressway, Suite 1755

       Dallas, TX 75206

       214.220.4323 – Telephone

       214.220.4327 – Facsimile

       jeff@tapcor.com

11.03 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successor and assigns; provided,
however, that, except as provided in the next succeeding sentence, no Party
shall assign its rights under this Agreement to any other person without the
express prior written consent of the other Party. Notwithstanding the foregoing,
TransAtlantic may assign its rights hereunder without the prior written consent
of the Riata Entities to any affiliate of TransAtlantic.

11.04 Independent Contractor Relationship.

a. The Riata Entities and TransAtlantic shall perform services hereunder solely
in the capacity of independent contractors, and the Riata Entities and
TransAtlantic hereby agree that nothing herein shall in any manner constitute
any Party as the agent or other representative of any other Party for any
purpose whatsoever. Without limiting the foregoing, no Party shall have the
right or authority to enter into any contract, warranty, guarantee or other
undertaking or obligation in the name of or for the account of another Party, or
to assume or create any obligation or liability of any kind, express or implied,
on behalf of another Party, or to bind another Party in any manner whatsoever,
or to hold itself out as having any right, power or authority to do any of the
foregoing, except, in each case, as to actions taken by a Party at the express
written request and direction of another Party.

b. The employees, agents and independent contractors of the Riata Entities are
employees, agents and independent contractors of the Riata Entities for all
purposes, and under no circumstances will be deemed to be employees, agents or
independent contractors of TransAtlantic. The employees, agents and independent
contractors of TransAtlantic are employees, agents and independent contractors
of TransAtlantic for all purposes and under no circumstances will be deemed to
be employees, agents or independent contractors of the Riata Entities. The Riata
Entities will have no supervision or control over any such TransAtlantic’s
employees, agents and independent contractors and any complaint or requested
change in procedure made by the Riata Entities will be transmitted by the Riata
Entities to TransAtlantic. TransAtlantic will have no supervision or control
over any such Riata Entities employees, agents and independent contractors and
any complaint or requested change in procedure made by TransAtlantic will be
transmitted by TransAtlantic to the Riata Entities.

 

11



--------------------------------------------------------------------------------

11.05 Entire Contract. This Agreement constitutes the entire contract between
the Parties, and no Party shall be liable or bound to the other in any manner by
any warranties, representations or agreements (whether express, implied or
otherwise), except as specifically set forth herein. Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the Parties
hereto, and their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

11.06 Headings. The Section and other headings contained in this Agreement are
for reference only and shall not affect in any way the meaning or interpretation
of this Agreement.

11.07 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

11.08 Counterparts. This Agreement may be executed in several counterparts, and
by the several parties hereto on separate counterparts, and all such separate
counterparts, construed together, shall constitute one and the same instrument.

11.09 Severability. Any provision of this Agreement which is invalid or
unenforceable in any relevant jurisdiction shall be ineffective to the extent of
such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions of this Agreement, and, to the extent
permitted by law, any determination of invalidity or unenforceability of such
provision in any other jurisdiction.

11.10 Limitation on Liability. A Party providing services under this Agreement
shall not have liability to a Party receiving such services unless the Party
providing such services shall have been found by a court of competent
jurisdiction to have been grossly negligent or engaged in willful misconduct
with respect to the services provided. It is the intention of the Parties not to
hold the Parties providing such services liable for the negligence of the
Parties providing such services.

11.11 No Partnership. Nothing in this Agreement, express or implied, shall
create a partnership relationship between the Parties (including any of their
respective successors and assigns).

11.12 No Rights in Third Parties. Nothing in this Agreement, express or implied,
shall be construed to constitute or be evidence of an agreement which gives any
third party any rights hereunder, including, but not limited to, rights of
employment by any employee of the Riata Entities or TransAtlantic for any
specified period of time.

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written, to be effective, however, as of the Effective Date
hereof.

[Signature Pages to Follow]

 

12



--------------------------------------------------------------------------------

TRANSATLANTIC:

 

TransAtlantic Petroleum Corp.

An Alberta Corporation

By:   /s/ Scott C. Larsen   Scott C. Larsen, President

RIATA ENTITIES:

 

Longfellow Energy, LP

A Texas limited partnership

By: Deut 8, LLC, Its General Partner

By:   /s/ Malone Mitchell, 3rd   Malone Mitchell, 3rd, Manager  

 

Viking Drilling, LLC

A Nevada limited liability company

By:   /s/ Malone Mitchell, 3rd   Malone Mitchell, 3rd, Manager  

 

Longe Energy Limited

A Bermuda limited liability company

By:   /s/ Malone Mitchell, 3rd   Malone Mitchell, 3rd, President  

 

Riata Management, LLC

An Oklahoma limited liability company

By:   /s/ Malone Mitchell, 3rd   Malone Mitchell, 3rd, Manager  

 

13